DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference, JP 3385356 B2 in view of Malamphy, US 2013/0305781 A1.  The Japanese reference discloses the claimed wearable accessory with a wearable device attached thereto.  The accessory comprises a chain with a forward and rearward loop.  A bail is mounted on the elongated section of the chain.  A wearable device is removably attached to the bail as shown in the annotated drawing.

    PNG
    media_image1.png
    435
    568
    media_image1.png
    Greyscale

The claims require that the accessory be an endless elastic band stretchable between a relaxed state and a stretched state, which is not disclosed in the Japanese reference.  However, Malamphy discloses a wearable accessory including an endless elastic band for attaching to the hand of a wearer and attaching to a wearable device as shown in the annotated drawing.

    PNG
    media_image2.png
    462
    516
    media_image2.png
    Greyscale

	There are many benefits achieved by using an elastic band over the chain disclosed in the Japanese reference.  The elastic band is less expensive to produce.  The elastic band can easily accommodate hands of various sizes.  The elastic band has a more comfortable fit against the wearer’s skin.  For these reasons, it would have been obvious to modify the Japanese reference accessory by using an elastic band in place of the chain band.
	Regarding claim 7, the Japanese reference discloses an ornament (22) as the wearable device.  It is old and well known to decorate jewelry with gemstones to improve their value and beauty.  
Regarding claim 15, Malamphy does not disclose a braided elastic cord.  Elastic braided cords are well known in the art.  The braiding improves the look and strength of the cord while maintaining its elasticity.  Therefore, it would have been obvious to modify Malamphy’s solid elastic cord with a braided elastic cord to improve the strength and aesthetics of the cord.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference, JP 3385356 B2 in view of Malamphy, US 2013/0305781 A1 and further in view of Schmidt, US 2020/008562 A1.  The claim requires that the wearable device be a fitness tracker, which is not shown in the Japanese reference. 
The Japanese reference discloses an ornamental wearable device (22).  However, Schmidt discloses that it is old and well known to wear a fitness tracker [0036] on a wrist worn wearable accessory as a convenient means of holding the device during excercises.   Therefore, it would have been obvious to place a fitness tracker  in place of the ornamental wearable device on the Japanese wearable accessory to all the user easy access to the tracker as an alternative replacement to a wrist worn tracker.
Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference, JP 3385356 B2 in view of Malamphy, US 2013/0305781 A1 and further in view of  Barkman, US 2006/0248629 A1.  The Japanese reference discloses a friction fit mounting assembly between the wearable device (22) and the bail (18, 19).
The claims are directed to various other types of mounting mechanisms between the wearable device and the bail, such as, magnets, hook and loop fastener, snap-in mount, threaded mount and set screw.   These mounts are all old and well-known coupling systems in the jewelry art as shown in the variety of embodiments disclosed in Barkman’s figures 4-10.  All of these systems work equally as well as .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677